Appellant, together with another, was informed against for the crime of robbery, and also with having suffered two prior felony convictions. He admitted one conviction, but denied the second and entered a plea of not guilty to the information charging robbery.
The issues were submitted to a jury who returned a verdict of guilty of robbery in the first degree and found it to be true that defendant had been previously convicted of the felony, namely, a violation of the National Motor Vehicle Theft Act, a felony, and that he had served a term of imprisonment therefor in the United States penitentiary at McNeil Island.
From the judgment and from the order denying a motion for a new trial defendant appeals upon all the statutory grounds.
[1] No appearance has been made by defendant to support his appeal, nor has any brief been filed in his *Page 482 
behalf. We have, however, examined the record and transcript of the testimony, but can find no errors of any materiality therein. The defendant was fairly tried and legally convicted.
The order and judgment are affirmed.
Thompson, J., and Plummer, J., concurred.